DETAILED ACTION 
1.	The office action is in response to the application filled on 12/30/2020.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1,2 , 4-8, 14-16 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhang et al. (10122279).  
Regarding claim 1. Zhang et al. disclose an apparatus (figure 8), comprising: a driver (14) having a driver output (output of 14); a capacitor (CB1) having a first plate and a second plate (first and second plates of CB1), the first plate coupled to the driver output (first plate of CB1 coupled to 14); a transistor (16, MHS) having a transistor gate (gate of MHS), a transistor source (source of MHS), and a transistor drain (drain of MHS); a first switch (MS) coupled between the second plate (second plates of CB1) and the transistor gate (gate of MHS); a second switch (M1) coupled between the second plate (second plates of CB1) and the transistor drain (drain of MHS); and a third switch (MS) coupled between the transistor gate and the transistor drain (gate and drain of MHS).

Regarding claim 2. Zhang et al. disclose (figure 8) a voltage sense circuit (48) having a sense circuit input and a sense circuit output (as shown on figure 4 with VB3), wherein the sense circuit input is coupled to the transistor gate (as shown on figure 4), and wherein the driver (14) has a first driver input (input to 62) configured to receive a control signal (through DRV) and a second driver input (input to 64) coupled to the sense circuit output (as shown on figure 1 20 into 33 which is coupled to 36 and 38).

Regarding claim 4. Zhang et al. disclose a fourth switch (M3) coupled between the sense circuit (48) input and the transistor source (source of MHS).

Regarding claim 5. Zhang et al. disclose (figure 8) wherein the driver (14) has a driver voltage input (input to the driver circuit 14) and driver ground input (ground input connected to M2), the driver voltage input coupled to the transistor drain (drain of MHS) and the driver ground input adapted to be coupled to a ground terminal (ground input connected to M2).

Regarding claim 6. Zhang et al. disclose wherein the circuit (figure 8) is adapted to be coupled to a power source (VIN) at the transistor drain (drain of MHS).

Regarding claim 7. Zhang et al. disclose wherein the transistor (MHS) is a first transistor (MHS), the apparatus further comprising a second transistor (MLS) having a second transistor drain (drain of MLS) and a second transistor source (source of MLS), the second transistor drain coupled to the transistor source (drain of MLS coupled to source of MHS), and the second transistor source adapted to be coupled to a ground terminal (MLS coupled to the ground terminal through inductor L2).

Regarding claim 8. Zhang et al. disclose wherein the apparatus is adapted to be coupled to an inductor (L2) at the transistor source (refer to figure 8 similar to the applicant figure 1).

Regarding claim 14. Zhang et al. disclose a system (figure 8), comprising: a load (RL); and a switched mode power supply (SMPS) (figure 8) configured to switch power from a power source (VIN) to the load (RL), the SMPS including: a driver (14) having a driver output (output of 14); a capacitor (CB1) having a first plate and a second plate (first and second plates of CB1), the first plate coupled to the driver output (first plate of CB1 coupled to 14); a transistor  (16, MHS) having a transistor gate (gate of MHS), a transistor source (source of MHS), and a transistor drain (drain of MHS); a first switch (MS) coupled between the second plate (second plates of CB1) and the transistor gate (gate of MHS); a second switch (M1) coupled between the second plate (second plates of CB1) and the transistor drain (drain of MHS); and a third switch (MS) coupled between the transistor gate and the transistor drain (gate and drain of MHS).

Regarding claim 15. T Zhang et al. disclose (figure 8) wherein the SMPS includes: a voltage sense circuit (48) having a sense circuit input and a sense circuit output (as shown on figure 4 with VB3), wherein the sense circuit input is coupled to the transistor gate (as shown on figure 4), and wherein the driver (14) has a first driver input (input to 62) configured to receive a side control signal (through DRV) and a second driver input (input to 64) coupled to the sense circuit output; and a fourth switch (M3) coupled between the sense circuit input and the transistor source (source of MHS).

Regarding claim 16. Zhang et al. disclose (figure 8) wherein the driver (14) has a driver voltage input (input to the driver circuit 14) and driver ground input (ground input connected to M2), the driver voltage input coupled to the transistor drain and the driver ground input adapted to be coupled to a ground terminal (ground input connected to M2).

Regarding claim 20. Zhang et al. disclose wherein the SMPS (figure 8) is adapted to be coupled at the source of the transistor (source of MHS) to the load via an inductor (L2).

Allowable Subject Matter
6.	Claims 9-13 are allowed.	
7.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9. The prior art fails to teach “…controlling a second switch to form a second circuit arrangement to charge a gate capacitance of a transistor from the power source to pre-charge the transistor; and controlling the driver and a third switch to form a third circuit arrangement that couples a top plate of the capacitor to a gate of the transistor to charge the gate capacitance of the transistor.”

Dependent claims 10-13 are allowable by virtue of their dependency.

8.	 Claims 3, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3. The prior art fails to teach “…wherein the voltage sense circuit includes a resistor and a replica transistor having a replica gate, a replica drain, and a replica source, the replica gate coupled to the transistor gate, the replica drain coupled to the second driver input and through the resistor to the transistor drain, and the replica source adapted to be coupled to a ground terminal.”

Regarding claim 17. The prior art fails to teach “…Wherein the driver and the first switch are configured to be controlled to form a first circuit arrangement to charge the capacitor from a power source to which the SMPS is adapted to be coupled at the drain of the transistor, wherein the second switch is configured to be controlled to form a second circuit arrangement to charge a gate capacitance of the transistor from the power source to pre-charge the transistor; and wherein the driver, and the third switch are configured to be controlled to form a third circuit arrangement that couples the first plate of the capacitor to the transistor gate and the second plate of the capacitor to the power source to charge the gate capacitance of the transistor.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838